Citation Nr: 1118930	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer, currently rated as 60 percent disabling, to include whether the reduction from 100 percent to 60 percent effective from January 1, 2009, was proper.

2.  Entitlement to an effective date prior to June 8, 2009 for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that reduced a total rating for prostate cancer and granted TDIU, respectively. 


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted at a disability rating of 100 percent effective from April 30, 2007, by a November 2007 rating decision; this decision also notified the Veteran that the 100 percent rating was not considered permanent and was subject to a future review examination.

2.  Following a June 2008 VA examination which demonstrated no local reoccurrence of cancer or metastasis, an August 5, 2008 rating decision proposed to reduce the rating for residuals of prostate cancer from 100 percent to 20 percent.

3.  A reduction of the rating for prostate cancer from 100 percent to 20 percent was formally implemented, effective from January 1, 2009, by an October 16, 2008 rating decision.

4.  The rating for residuals of prostate cancer was increased to 60 percent, effective from January 1, 2009, by a May 2010 rating decision.

5.  The Veteran does not have renal dysfunction.

6.  A June 20, 2008 VA examination report shows that the Veteran had to resign from his employment due to residuals of prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation were met, and the criteria for restoration of a 100 percent rating for residuals of prostate cancer are not met.  38 C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2010).

2.  The criteria for a rating in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115, DC 7528 (2010).

3.  The criteria for an effective date of June 20, 2008 for the award of TDIU benefits have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction and Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.    §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  Thereafter following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

38 C.F.R. § 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  This is the maximum rating provided for voiding dysfunction.

The criteria for renal dysfunction pursuant to 38 C.F.R. § 4.115a are inapplicable, as there is no medical evidence that the Veteran's residuals of prostate cancer have manifested in renal dysfunction.

As required by the terms of DC 7528, the Veteran had a VA examination in June 2008.  This examination disclosed that he had undergone a robotic prostatectomy in September 2007.  The surgery was uneventful and his PSA was essentially zero.  Renal dysfunction was not found and impact on employment was not discussed.  The examiner stated that it is more likely than not that the prostate cancer has been cured, providing evidence against this claim.

The Veteran had another VA examination in December 2009 for residuals of prostate cancer.  Renal dysfunction was not noted.  The diagnosis was status post robotic prostatectomy with residuals of frequent urination, urgency, leakage, and stress incontinence, requiring the use of 6 to7 pads per day and 2 diapers per night, with erectile dysfunction.  The examiner stated that the condition hinders him from doing any type of work.

With the rating criteria in mind, the relevant history will be summarized:  Following receipt of the claim in April 2007, by rating decision dated November 2007, service connection was granted for prostate cancer associated with herbicide exposure, effective April 30, 2007.  A 100 percent rating was assigned and the Veteran was notified that the rating was not considered permanent and was subject to a future review examination.

Following a June 2008 VA examination which demonstrated no local reoccurrence of cancer or metastasis, a July 2008 rating decision proposed to reduce the rating for residuals of prostate cancer from 100 percent to 20 percent.  The Veteran was informed of this proposal by letter dated in August 5, 2008.  The reduction was formally implemented in an October 2008 rating action, effective from January 1, 2009.  A May 2010 rating decision increased the disability rating from 20 to 60 percent, effective January 1, 2009.

Here, the reduction in the 100 percent rating for residuals of prostate cancer was proper.  As required by Diagnostic Code 7528 and 38 C.F.R. § 3.105(e), the reduction followed a VA examination and notice by proposed rating reduction.  The reduction was also well-supported by the June 2008 and December 2009 VA examinations which did not reflect evidence of a reoccurrence or metastasis of the cancer.  There is no clinical evidence demonstrating a recurrence or metastasis of prostate cancer.  Moreover, per the Veteran's March 2011 statement, he does not contest the validity of the rating reduction.

Turning now to whether the 60 percent rating best reflects the Veteran's residuals of prostate cancer, the Board notes initially that the Veteran's claimed residual disabilities are urinary frequency and erectile dysfunction.  He has been assigned the maximum disability rating for voiding dysfunction.  The evidence does not show renal dysfunction; therefore, a rating in excess of 60 percent is not warranted for his residuals of prostate cancer.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria adequately address the Veteran's symptomatology.  Treatment records do not show renal dysfunction and the evidence does not otherwise show periods of frequent hospitalization or other unusual circumstances that the Board would consider exceptional or unusual to warrant referral for an extraschedular evaluation.  Importantly, while the Veteran alleges that his residuals of prostate cancer prevent him from working, he has already been awarded TDIU benefits.  Therefore, referral for an extraschedular evaluation is not warranted based upon interference with employment and in light of the 100% rating it is unclear what a referral in this case would provide the Veteran. 

In sum, a schedular rating in excess of 60 percent for residuals of prostate cancer is not warranted at this time.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  Therefore, the appeal is denied on this issue.

II.  TDIU

The Veteran was awarded TDIU benefits in March 2010, effective June 8, 2009.  Veteran seeks an effective date of June 2008.

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).
 
In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

Unlike most cases, the Veteran did not initiate the current claim on appeal.  Here, the RO initiated the claim in August 2008 when it proposed to reduce the total disability rating assigned for service-connected prostate cancer.  The proposal was based upon findings in a June 2008 VA genitourinary examination report which showed that the cancer had been cured.  In October 2008, the RO ordered that the disability rating be reduced to 20 percent, effective January 1, 2009.  In November 2008, the Veteran submitted a notice of disagreement (NOD) seeking a rating in excess of 20 percent for residuals of prostate cancer.  In support of his argument for an increased rating, he noted that he had had to resign from employment due to residuals of prostate cancer, or urinary frequency, and that he had discussed the impact of his urinary frequency on his employment with the VA examiner.

It is important to note that the Veteran had two VA examinations in June 2008: a joints examination on June 20, 2008 and a genitourinary examination on June 23, 2008.  The joints examination report shows that he quit his job because of urinary frequency.  He said he could not keep up with the physical activity secondary to his prostate cancer and urinary incontinence.  The genitourinary examination report does not address the impact of prostate cancer residuals on employment.  No other treatment records or correspondence dated prior to June 20, 2008 indicate that the residuals of prostate cancer impacted his ability to maintain employment.

In this case, the Board finds that an effective date of June 20, 2008 is warranted for TDIU because the VA examination report serves as an informal claim for benefits.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Even if the VA examination report is not considered an "informal" claim, it is the earliest date on which it is factually ascertainable that residuals of prostate cancer prevented him from working.  Since the "formal" claim was filed in November 2008, within one year of the June 20, 2008 VA joints examination, the Board finds that the effective date for TDIU should be the date of the VA examination.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Accordingly, an effective date of June 20, 2008 is granted for TDIU benefits, thus granting the Veteran's appeal in full.  An effective date prior to June 20, 2008 is not supported by the evidence or the contentions of the Veteran.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and that the claimant is expected to provide; in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The procedures applicable to reductions from total (100 percent) ratings to lesser ratings under 38 C.F.R. § 4.115b are specified in that rating code and require the reduction to be conducted in accordance with 38 C.F.R. § 3.105.  Section 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When these procedures are applicable, VA must comply with them rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)) (standards for review of evidence).  As noted above, VA fully complied with the reduction procedures under 38 C.F.R. §§ 3.105(e) and 4.115b and the Veteran does not contend otherwise.  Therefore, no further discussion of the VCAA as to this issue is required.

For the claim seeking an earlier effective date for TDIU, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements and the Dingess criteria and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran was afforded VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to restoration of a 100 percent rating, and to a rating higher than 60 percent for the residuals of prostate cancer, is denied.

Entitlement to an effective date of June 20, 2008 for TDIU benefits is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


